 


115 HR 5647 IH: Hungary-United States Supporting Advanced Relations Act
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS2d Session 
H. R. 5647 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2018 
Mr. King of Iowa (for himself, Mr. Harris, and Mr. Ross) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To include Hungary in the list of foreign states whose nationals are eligible for admission into the United States as E1 and E2 nonimmigrants if United States nationals are treated similarly by the Government of Hungary. 
 
 
1.Short titleThis Act may be cited as— (1)the Hungary-United States Supporting Advanced Relations Act; or 
(2)the HUSSAR Act. 2.Nonimmigrant traders and investorsFor purposes of clauses (i) and (ii) of section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)), Hungary shall be considered to be a foreign state described in such section if the Government of Hungary provides similar nonimmigrant status to nationals of the United States. 
 
